De Courcy, J.
The plaintiff Jennie Oles (herein referred to as the plaintiff) occupied the top floor of a three-story apartment Abuse, as tenant of the defendant. She was injured while descending a “bulkhead” stairway, leading from the yard to the cellar. On the evidence this was a common stairway for the use of - all the tenants, and its control remained in the landlord. The defendant consequently owed the plaintiff the duty of using reasonable care to keep it in as safe a condition for its intended use as it was or appeared to ,be at the beginning of the tenancy. Looney v. McLean, 129 Mass. 33. Andrews v. Williamson, 193 Mass. 92. Ward v. Blouin, 210 Mass. 140. Flanagan v. Welch, 220 Mass. 186.
It could be found that the step which gave way was apparently sound; but the accident disclosed that a bracket on the stringer which supported it was broken and rotted; that two or three weeks earlier the defendant had been notified that the bottom step was missing and that the bulkhead doors were in a broken condition, allowing the snow and rain to fall upon the steps. Without further reciting the testimony in detail, there was evidence for the jury of the defendant’s negligence.
The same is true as to the plaintiff’s due care. Although the stairs were in poor condition, and often wet, according to her testimony they looked “all right to go down;” and, owing to *449her physical condition, she was using “more than the usual amount of care on this particular day.” The defect which caused her injury was not an obvious one. And she is entitled to the benefit of the due care statute. Stagnaro v. Fitzgerald, 224 Mass. 265. St. 1914, c. 553.
No question of pleading was raised. The action of the plaintiff, and that of her husband for consequential damages, were submitted to the jury rightly. In accordance with the report, the entry in each case must be

Judgment on the verdict.